Exhibit 10.3


INTERDIGITAL, INC.
TERM SHEET FOR RESTRICTED STOCK UNITS
(Performance-Based)
InterDigital, Inc. (the “Company”), hereby grants to the Participant named below
the number of Restricted Stock Units specified below (the “Award”), upon the
terms and subject to the conditions set forth in this Term Sheet for Restricted
Stock Units (the “Term Sheet”), the Standard Terms and Conditions of Restricted
Stock Units (the “Standard Terms and Conditions”) and the equity plan specified
below (the “Plan”). Capitalized terms not defined herein have the meanings set
forth in the Plan or the Standard Terms and Conditions.
Plan:                    The Company’s 2017 Equity Incentive Plan
Name of Participant:            ___________________
Grant Number:            ___________________
Grant Date:                ___________________
Number of Restricted Stock Units:    ___________________
Vesting Schedule:
The Award vests on ___________________, if at all, subject to Participant
continuing to be a Service Provider through such date and the achievement, as
certified by the Compensation Committee of the Board, of the performance goals
and parameters set forth in the Standard Terms and Conditions and Exhibit A
attached thereto, provided that the Award may vest earlier pursuant to the
Standard Terms and Conditions (the date on which all or a portion of the Award
vests, the “Vesting Date”).

Pro-rated Vesting:
If Participant’s employment is terminated by the Company or any Parent,
Subsidiary, or Affiliate of the Company (as applicable, the “Employer”) without
Cause or by reason of Participant’s death or Disability, in each case after the
second anniversary of the Grant Date, the Award will be eligible to vest as to a
prorated portion, subject to Participant’s execution of a release of claims in
favor of the Company within 60 days following termination of employment, except
that no release is required for a termination of Participant’s employment due to
death or Disability. Such pro-rata portion will be determined by multiplying the
number of Restricted Stock Units that would have otherwise become vested
according to the performance goals and parameters set forth in the Standard
Terms and Conditions and Exhibit A attached thereto (based on actual performance
over the performance period), if





- 1 -

--------------------------------------------------------------------------------




any, by the fraction equal to the number of days during the period beginning on
the Grant Date and ending on the Vesting Date (the “Restricted Period”) for
which Participant was employed by the Employer divided by the total number of
days during the Restricted Period.
Accelerated Vesting:
If Participant’s employment is terminated within 1 year following a Change in
Control, either by the Employer other than for Cause, death, or Disability or by
Participant for Good Reason, 100% of the then-unvested portion of the Award will
vest upon termination, subject to Participant’s execution of a release of claims
in favor of the Company within 60 days following termination of employment.

By accepting this Term Sheet, Participant acknowledges that he or she has
received and read, and agrees that this Award will be subject to, the terms of
this Term Sheet, the Plan, and the Standard Terms and Conditions.




- 2 -

--------------------------------------------------------------------------------






STANDARD TERMS AND CONDITIONS OF RESTRICTED STOCK UNITS
These Standard Terms and Conditions apply to a Restricted Stock Unit Award
granted under the InterDigital, Inc. 2017 Equity Incentive Plan (the “Plan”),
which is evidenced by the Term Sheet for Restricted Stock Units (the “Term
Sheet”).
1.Grant of Restricted Stock Units. The Company has granted to the individual
(the “Participant”) named in the Term Sheet an Award of Restricted Stock Units,
subject to all of the terms and conditions herein and in the Term Sheet and the
Plan, which are incorporated herein by reference. Subject to Section 22(c) of
the Plan, in the event of a conflict between the terms and conditions of the
Plan and the terms and conditions of the Term Sheet and this Standard Terms and
Conditions of Restricted Stock Units (together, the “Award Agreement”), the
terms and conditions of the Plan will prevail. Capitalized terms not defined
herein have the meanings set forth in the Plan or the Term Sheet.
2.    Company’s Obligation to Pay. Each Restricted Stock Unit represents the
right to receive a Share on the date it vests. Unless and until the Restricted
Stock Units will have vested in the manner set forth in the Term Sheet or
Section 3, Participant will have no right to payment of any such Restricted
Stock Units. Prior to actual payment of any vested Restricted Stock Units, such
Restricted Stock Unit will represent an unsecured obligation of the Company,
payable (if at all) only from the general assets of the Company.
3.    Payment after Vesting.
(a)    General Rule. Subject to Section 7, any Restricted Stock Units that vest
will be paid to Participant (or in the event of Participant’s death, to his or
her properly designated beneficiary or estate) in whole Shares. Subject to the
provisions of Section 3(b), such vested Restricted Stock Units will be paid in
whole Shares as soon as practicable following (i) both scoring by the
Administrator of the performance goals and parameters set forth in Exhibit A to
the Term Sheet and passage of the Vesting Date or (ii) if applicable, the date
of the termination of employment, but in each such case no later than March 15
of the year following the date the Restricted Stock Units vest. In no event will
Participant be permitted, directly or indirectly, to specify the taxable year of
payment of any Restricted Stock Units payable under this Award Agreement.
(b)    Acceleration.
(i)    Discretionary Acceleration. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan. If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator. The payment of
Shares vesting pursuant to this Section 3(b) will in all cases be paid at a time
or in a manner that is exempt from, or complies with, Section 409A. The prior
sentence may be superseded in a future agreement or amendment to this Award
Agreement only by direct and specific reference to such sentence.
(ii)    Notwithstanding anything in the Plan or this Award Agreement or any
other agreement (whether entered into before, on or after the Grant Date), if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with




- 1 -

--------------------------------------------------------------------------------




Participant’s termination as a Service Provider (provided that such termination
is a “separation from service” within the meaning of Section 409A, as determined
by the Company), other than due to Participant’s death, and if (x) Participant
is a “specified employee” within the meaning of Section 409A at the time of such
termination as a Service Provider and (y) the payment of such accelerated
Restricted Stock Units will result in the imposition of additional tax under
Section 409A if paid to Participant on or within the 6-month period following
Participant’s termination as a Service Provider, then the payment of such
accelerated Restricted Stock Units will not be made until the date 6 months and
1 day following the date of Participant’s termination as a Service Provider,
unless Participant dies following his or her termination as a Service Provider,
in which case, the Restricted Stock Units will be paid in Shares to
Participant’s estate as soon as practicable following his or her death.
(c)    Section 409A. It is the intent of this Award Agreement that it and all
payments and benefits hereunder be exempt from, or comply with, the requirements
of Section 409A so that none of the Restricted Stock Units provided under this
Award Agreement or Shares issuable thereunder will be subject to the additional
tax imposed under Section 409A, and any ambiguities herein will be interpreted
to be so exempt or so comply. Each payment payable under this Award Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). For purposes of this Award Agreement, “Section 409A”
means Section 409A of the Code, and any final Treasury Regulations and Internal
Revenue Service guidance thereunder, as each may be amended from time to time.
4.    Forfeiture Upon Termination as a Service Provider. Unless otherwise
provided in the Term Sheet, if Participant ceases to be a Service Provider for
any or no reason, the then-unvested Restricted Stock Units awarded by this Award
Agreement will thereupon be forfeited at no cost to the Company and Participant
will have no further rights thereunder.
5.    Tax Consequences. Participant has reviewed with his or her own tax
advisors the federal, state, local, and foreign tax consequences of this
investment and the transactions contemplated by this Award Agreement. With
respect to such matters, Participant relies solely on such advisors and not on
any statements or representations of the Company or any of its agents, written
or oral. Participant understands that Participant (and not the Company) will be
responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Award Agreement.
6.    Death of Participant. Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (i) written notice of his or her status
as transferee, and (ii) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
7.    Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment, social insurance, payroll and other taxes which the Company
determines must be withheld with respect to such Shares. Prior to vesting and/or
settlement of the Restricted Stock Units, Participant will pay or make adequate
arrangements satisfactory to the


-2-

--------------------------------------------------------------------------------




Company and/or the Employer to satisfy all withholding and payment obligations
of the Company and/or the Employer. In this regard, Participant authorizes the
Company and/or the Employer to withhold all applicable tax withholding
obligations legally payable by Participant from his or her wages or other cash
compensation paid to Participant by the Company and/or the Employer or from
proceeds of the sale of Shares. Alternatively, or in addition, if permissible
under applicable local law, the Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit or
require Participant to satisfy such tax withholding obligation, in whole or in
part (without limitation) by (i) paying cash, (ii) electing to have the Company
withhold otherwise deliverable Shares having a Fair Market Value equal to the
minimum amount required to be withheld, (iii) delivering to the Company already
vested and owned Shares having a Fair Market Value equal to the amount required
to be withheld, or (iv) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the amount
required to be withheld. To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
tax withholding obligations by reducing the number of Shares otherwise
deliverable to Participant and, until determined otherwise by the Company, this
will be the method by which such tax withholding obligations are satisfied. If
Participant fails to make satisfactory arrangements for the payment of any
required tax withholding obligations hereunder at the time any applicable
Restricted Stock Units otherwise are scheduled to vest pursuant to Section 3 or
tax withholding obligations related to Restricted Stock Units otherwise are due,
Participant will permanently forfeit such Restricted Stock Units and any right
to receive Shares thereunder and the Restricted Stock Units will be returned to
the Company at no cost to the Company.
8.    Dividend Equivalents. During the period beginning on the Grant Date as
indicated above and ending on the date that the Restricted Stock Units are
settled or terminate, whichever occurs first, Participant will accrue Dividend
Equivalents based on any dividend that would have been paid on the Restricted
Stock Units had the Restricted Stock Units been issued and outstanding Shares on
the record date for the dividend. The number of Restricted Stock Units credited
to Participant’s account will include fractional Restricted Stock Units
calculated to at least three decimal places, unless otherwise determined by the
Administrator. Such accrued Dividend Equivalents will vest and become payable
upon the same terms and at the same time as the Restricted Stock Units to which
they relate, including any delay in payment to which the related Restricted
Stock Units may be subject pursuant to Section 3. Payments of Dividend
Equivalents will be net of federal, state, and local withholding taxes.
9.    Rights as Shareholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
shareholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account). After such issuance, recordation,
and delivery, Participant will have all the rights of a shareholder of the
Company with respect to voting such Shares and receipt of dividends and
distributions on such Shares.
10.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE


-3-

--------------------------------------------------------------------------------




PROVIDER AT THE WILL OF THE COMPANY (OR THE SERVICE RECIPIENT) AND NOT THROUGH
THE ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED STOCK UNIT AWARD OR
ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR
THE RIGHT OF THE COMPANY (OR THE SERVICE RECIPIENT) TO TERMINATE PARTICIPANT’S
RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
11.    Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
12.    Address for Notices. Any notice to be given to the Office of the General
Counsel at the Company at InterDigital, Inc., 200 Bellevue Parkway, Suite 300,
Wilmington, DE 19809, or at such other address as the Company may hereafter
designate in writing.
13.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to this Award of Restricted
Stock Units by electronic means, and Participant hereby consents to receive such
documents by electronic delivery.
14.    No Waiver. Either party’s failure to enforce any provision or provisions
of this Award Agreement will not in any way be construed as a waiver of any such
provision or provisions, nor prevent that party from thereafter enforcing each
and every other provision of this Award Agreement. The rights granted both
parties herein are cumulative and will not constitute a waiver of either party’s
right to assert all other legal remedies available to it under the
circumstances.
15.    Successors and Assigns. The Company may assign any of its rights under
this Award Agreement to single or multiple assignees, and this Award Agreement
will inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer herein set forth, this Award Agreement will be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns. The rights and obligations of Participant under this
Award Agreement may only be assigned with the prior written consent of the
Company.
16.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration, qualification
or rule compliance of the Shares upon any securities exchange or under any
state, federal or foreign law, the tax code and related regulations or under the
rulings or regulations of the United States Securities and Exchange Commission
or any other governmental regulatory body or the clearance, consent or approval
of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a


-4-

--------------------------------------------------------------------------------




condition to the issuance of Shares to Participant (or his or her estate)
hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, clearance, consent or approval
will have been completed, effected or obtained free of any conditions not
acceptable to the Company. Subject to the terms of the Award Agreement and the
Plan, the Company will not be required to issue any certificate or certificates
for Shares hereunder prior to the lapse of such reasonable period of time
following the date of vesting of the Restricted Stock Units as the Administrator
may establish from time to time for reasons of administrative convenience.
17.    Interpretation. The Administrator will have the power to interpret the
Plan and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination, or interpretation made in good faith with respect to the
Plan or this Award Agreement.
18.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
19.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read, and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
20.    Modifications to the Agreement. This Award Agreement constitutes the
entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.
21.    Governing Law; Venue; Severability. This Award Agreement and the
Restricted Stock Units are governed by the internal substantive laws, but not
the choice of law rules, of the Commonwealth of Pennsylvania. For purposes of
litigating any dispute that arises under these Restricted Stock Units or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the Commonwealth of Pennsylvania, and agree that such litigation will be
conducted in the courts of Montgomery County, Pennsylvania, or the federal
courts for the United States for the Eastern District of Pennsylvania, and no
other courts. In the event that any provision hereof becomes or is declared by a
court of competent jurisdiction to be illegal, unenforceable or void, this Award
Agreement will continue in full force and effect.


-5-

--------------------------------------------------------------------------------




22.    Entire Agreement. The Plan is incorporated herein by reference. The Plan
and this Award Agreement constitute the entire agreement of the parties with
respect to the subject matter hereof and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof, and may not be modified adversely to Participant’s
interest except by means of a writing signed by the Company and Participant.
23.    Definitions.
(a)    “Cause” has the meaning set forth in Participant’s employment or other
service agreement (in existence on the Grant Date), or, if no such agreement or
definition exists, means (i) willful and repeated failure of Participant to
perform substantially his or her duties (other than any such failure resulting
from incapacity due to physical or mental illness); (ii) Participant’s
conviction of, or plea of guilty or nolo contendere to, a felony which is
materially and demonstrably injurious to the Company or any Parent, Subsidiary,
or Affiliate of the Company; (iii) willful misconduct or gross negligence by
Participant in connection with his or her service; (iv) unsatisfactory job
performance; or (v)  Participant’s breach of any material obligation or duty
owed to the Company or any Parent, Subsidiary, or Affiliate of the Company.
(b)    “Good Reason” has the meaning set forth in Participant’s employment or
other service agreement (in existence on the Grant Date), or, if no such
agreement or definition exists, means any of the following events, occurring
without Participant’s prior written consent: (i) any material reduction in
Participant’s base salary (other than a proportionate reduction in salary which
is applied to a majority of the Employer’s employees); (ii) a material
diminution of Participant’s duties or responsibilities within the Employer; and
(iii) a relocation of Participant’s primary work location (or office) by a
distance of more than 50 miles. Notwithstanding the foregoing, Good Reason shall
only exist if Participant provides the Employer with written notice within 90
days of the initial occurrence of any of the foregoing events or conditions, and
the Employer or any successor or Affiliate of the Employer fails to eliminate
the conditions constituting Good Reason within 30 days after receipt of written
notice of such event or condition from Participant. Participant’s resignation
from employment with the Employer for Good Reason must occur within 6 months
following the initial occurrence of one of the foregoing events or conditions.






-6-

--------------------------------------------------------------------------------






EXHIBIT A
PERFORMANCE GOALS AND PARAMETERS




-7-